Title: To George Washington from Lawrence Lewis, 24 July 1797
From: Lewis, Lawrence
To: Washington, George



My Dear Sir,
Fauquier County July 24th 1797

I return you my sincere thanks for the kind invitation I received when last at Mount Vernon, to make it my home and that whilest there my services would be acceptable—This invitation was the more pleasing to me from a desire of being serviceable to you and from a hope in fulfiling those duties assigned me I should derive some improvement by them.
Un-tutored in almost every branch of business, I can only promise a ready and willing obedience to any instruction or command you may please to give.
I should have been with you ere this, but for the unavoidable detention by my Servant’s runing away, and, that at a time when I was nearly ready for my departure—I have been ever since in pursuit of him without success—The uncertainty of getting a Servant, or my runaway, will probably detain me untill the 25th of August; but not a moment longer than is unavoidable. With sincere regard for my Aunt, and family I remain your affectionate Nephew

Lawrence Lewis

